Citation Nr: 0034015	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




REMAND

The veteran had recognized guerrilla service from April 6, 
1944, to August 6, 1945, as well as service with the Regular 
Philippine Army from August 7, 1945, to April 3, 1946.  The 
veteran died in August 1978 and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1998 and February 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Manila, Philippines.  

Upon review of this case, the Board notes that, in 
correspondence of late January 1979, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant voiced no disagreement with 
that decision, which has now become final.

In December 1997, the appellant sought to reopen her 
previously denied claim for service connection for the cause 
of the veteran's death.  However, the RO, in adjudicating the 
appellant's potential entitlement to benefits, failed to 
consider whether new and material evidence had been submitted 
sufficient to reopen her previously-denied claim.  

The Board must consider whether new and material evidence has 
been submitted, even where the RO fails to do so.  Wakeford 
v. Brown, 8 Vet. App. 237 (1995).  However, it could be a 
denial of due process were the Board to consider the 
appellant's claim on a basis different from that of the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereafter "VCAA").  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet finalized as of that 
date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required in order that the appellant's claim might be 
adjudicated on the basis of the submission of new and 
material evidence, and in order to comply with the notice and 
duty to assist provisions contained in the new law.  See VCAA 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  Accordingly, the case is 
REMANDED for the following:  

The RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death on the basis 
of whether new and material evidence has 
been submitted sufficient to reopen the 
appellant's previously denied claim for 
that benefit.  In so doing, the RO must 
review the claims file and ensure that 
all notification and development actions 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 
(December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The issue of entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 is held in abeyance 
pending completion of the development described above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

